Citation Nr: 1414884	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  13-06 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a nonservice connected pension based on countable income.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to March 1946 and June 1947 to October 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

Given the Veteran's age, this case has been advanced on the Board's docket.


FINDING OF FACT

The Veteran's annualized countable annual income for VA pension purposes exceeds the maximum annual income limit for receipt of payment for nonservice-connected disability pension benefits for a veteran with no dependent, from the date of his September 30, 2011 claim.


CONCLUSION OF LAW

The Veteran's annual countable income is excessive for receipt of VA pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2002); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  As the resolution of the Veteran's appeal is dependent on the United States Court of Appeals for Veterans Claims (Court) interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the VCAA or previously existing law is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

Despite this, the record reflects that in correspondence dated in November 2011, December 2011, and August 2013, the Veteran was advised of how excessive income could affect his right to pension benefits.  The Veteran was also advised of how to establish entitlement to nonservice-connected disability pension benefits, what information and evidence he needed to submit, and what information and evidence VA would seek to obtain, and he was afforded an opportunity to provide information and evidence pertinent to the claim.  Additionally, these letters clearly informed him that medical expenses may help to reduce his annual countable income.  

As will be explained, the Veteran's yearly income exceeds the maximum annual pension rate (MAPR), precluding his receipt of pension benefits.  Thus, at least presently, there is no legal entitlement to this benefit.  VA obtained the financial information needed to determine whether his yearly countable income exceeds the MAPR. 

Improved nonservice-connected pension is a benefit available to a Veteran if: the Veteran is permanently and totally disabled, provided that his condition was not the result of the Veteran's willful misconduct, or the Veteran is a patient in a nursing home receiving skilled nursing, or the Veteran is receiving Social Security disability benefits; and the Veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  If a Veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the Veteran's MAPR, may reduce a Veteran's countable income.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262. 

Payments of any kind and from any source is counted in a Veteran's countable income, unless specifically listed in 38 U.S.C.A. § 3.271.  The listed exclusions include: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR, which have been paid.

The maximum annual pension rate is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23.  The MAPR used to determine eligibility is based on certain status determinations.  

For 2011, the Veteran would be eligible for improved pension if his countable family income is less than $11,830.00; for 2012, less than $12,465.00; and for 2013, less than $12,652.  See 38 C.F.R. § 3.23(a)(1); M21-1, Part I, Appendix B; (http://www.vba.va.gov/bln/21/Rates/pen0107.htm).  

In the October 2011 letter, the RO reported that the Veteran's income as follows: $21,600.00 from annual Military Retirement; $18,150.00 from annual Social Security Administration (SSA); $38,508.00 from annual Civil Service Retirement; $6,753.00 from an annual pension; 4,052.00 from another annual pension; and $270.00 from annual interest.  The RO noted that it had considered his expenses for Medicare part B and long term care which totaled $2,808.00 but his income for VA purposes still was greater than the allowable limit.  The RO also noted VA could only consider medical expenses that were more than $591.00, which is 5% of $11,830.00.  It was also noted that the Veteran reported a monthly military Retirement (MR) income of zero.  However, information received from Defense Finance and Account Services (DFAS) showed that his MR rate was $1,800.00 monthly, effective December 2010.  This amount was counted by the RO.  

In an income report dated in October 2011, the Veteran's monthly income was reported as follows: $1,512.00 from SSA ($18,144 annually); $866.00 ($10,392 annually) from civil service; $2,343.00 ($28,116 annually) from MR; and $900. ($10,800 annually) from other pensions; as well $270 in annual interest.  The total income was listed $49,578.  However, the Board notes that this report's total amount did not include the yearly SSA income.  If this was taken into account his total gross annual income would total $67,722.  

In his notice of disagreement (NOD) received in March 2012, the Veteran explained that the VA had incorrectly calculated his total income as $89,333.00.  He pointed out that when he previously reported his annual civil service income of $38,508.00, he had actually combined his MR and his civil service retirement incomes.  Therefore VA had in essence counted his MR twice and $21,600.00 should be subtracted from the VA's calculated annual total income.  He stated that his gross annual total income was actually $67,733.00.  

VA received a July 2012 letter from US Office of Personnel Management (OPM) which explained that his gross monthly annuity was $3,209.00.  His gross monthly annuity based solely on his civil service was $866.00 ($10,392) and the remaining $2,343.00 ($28,116) was his MR income.

In a statement received in March 2013, the Veteran reported that he had monthly medical expenses that included $4,000.00 for caregiver; $1,200.00 for rehabilitation; and $1,000.00 for physical therapy.  

In August 2013, the RO recalculated his total annual income which included $19,116.00 from SSA; $42,559.92 from retirement; and $7,023.00 from other sources.  This totaled $68,698.92.  Consequently, his annual countable income continued to be well in excess of the allowable limit for receipt of VA pension benefits. 

As noted above, in March 2012, the Veteran reported annual medical expenses that totaled $6,200.00.  The Board considered the Veteran's reported allowable medical expenses, but it has not been counted and considered for purposes of reducing his countable income due to the fact that he did not provide receipts for these expenditures.  In this regard, the October 2011 correspondence from the RO reminded the Veteran that the pension program was an income-based program and that a determination had been made that his income was excessive for a VA pension.  In August 2013, the RO requested that the Veteran provide details for his medical expenses by way of an enclosed Medical Expense Report (VA Form 21-8416).  The RO also has advised the Veteran to submit any updated information if circumstances change, such as a drop in income or an increase in medical expenses, but as of that date, the Veteran had not submitted such evidence.  The Veteran also failed to show for a hearing scheduled for February 2014 where he may have provided more current financial information.  Thus, despite the RO's efforts, the Veteran failed to respond and provide any recent evidence of medical expenses information.  As such, his assertion regarding his medical expenses cannot be used to reduce the countable income during the period in question.  The duty to assist is not a one-way street; a claimant cannot remain passive when he or she has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist a claimant, not a duty to prove his or her claim while the claimant remains passive); accord Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran's annual income clearly exceeded the income limit established by the MAPR for the period beginning in 2011.  Pursuant to the governing legal authority, he does not meet the basic income eligibility requirement to establish entitlement to payment of non-service-connected pension.  The claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

The Veteran's countable income exceeds the maximum annual rate permissible for payment of non-service-connected pension benefits; the appeal is denied.


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


